Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on July 8, 2022.
Claims 1-9 and 11-20 are currently pending. Claims 1-3, 7, 9, 13-14 and 16 have been amended. Entry of this amendment is accepted and made of record.
Previous objections to claims 13, 14 and 16 have been withdrawn in view of Applicant’s amendments filed July 8, 2022.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Madden et al. (US 2017/0356815) alone or in combination fails to teach or render obvious the invention as claimed. The specific limitations of a sensor module comprising: the sensor module is configured to measure respective conductivities between two or more pairs of the contacts, at least one of the conductivities corresponding to a respective first environmental factor, and each other of the conductivities corresponding to a respective second environmental factor, a respective strain, or a respective deformation of claim 1, when combined with the limitations of a first contact; a second contact; a third contact; and one or more sensing elements electrically coupling the first contact, the second contact, and the third contact, the one or more sensing elements made from an iono-elastomer having a conductivity that varies at least in response to changes in strain or deformation and variations in an environmental factor also in claim 1, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach or render obvious the invention as set forth in claims 1-9 and 11-20. The Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than the Applicant’s own reasoning to fully encompass the invention as set forth in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Friday 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855